DETAILED ACTION
Response to Amendment
The amendment filed 09/27/2022 has been entered.
Claims 21-24 are new.
Claims 4-6, 8, 13-15, 17, and 20 are cancelled. 
Claims 1, 10, and 19 are amended.
Claims 1-3, 7, 9-12, 16, 18-19, and 21-24 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7, 9-12, 16, 18-19, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 1, 10, and 19 are indefinite due to omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are: the meaning and relationship between the terms “relative onset time” “virtual onset time”, “calibration manifold” and “marker locations”. The terms do not make clear where the metes and bounds of the claimed invention lie and what would constitute infringement. 
The virtual onset time can involve calculating the travel time based on the obtained signal or it can involve the pre-stored calibration model or even calculation probability predictions based on the given information. Generating a virtual onset time by shifting a calibration manifold does not make clear where the metes and bounds of the claimed invention lie. It can mean any adjustment or calculation involving preset or pre-stored calibration times or models would read on this limitation. The term relative onset time may also mean preset or pre-stored calibration times. A calibration manifold could mean anything from an instrument to preset data point regarding travel time between the sensors to a simulation. The marker locations could mean fiducial markers or reference points and there is no clear indication on how the marker or its location is related to the calibration. The terms do not make clear where the metes and bounds of the claimed invention lie and what would constitute infringement. The terms all appear to be somewhat dependent on each other and are being defined by each other without clearly showing what each of them means.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-12, 16, 18-19, and 21-24  are rejected under 35 U.S.C. 103 as being unpatentable over McCauley (US 20100198528 A1) in view of Zoller ("TEEE/RSJ International Conference on intelligent Robots and Systems" - 2018).
Regarding claim 1, McCauley [Abstract; Figs 1-4] teaches obtaining audio signals froma plurality of acoustic sensors spaced apart along the robotic device[#104a-m in Fig 1; Abstract; 0011, 0062; Claim 3];
identifying, based on a collision being detected, a strongest audio signal among the obtained audio signals[Abstract; Fig 3; 0008, 0013; Claim 1 teaches at least one sensor getting an impact signal; 0046 has calibrator determining amplitude of impact signals];
identifying a primary onset time for an acoustic sensor producing the strongest audio signal, the primary onset time being a time at which waves propagating from the collision reach the acoustic sensor producing the strongest audio signal[Fig 3, 4; 0037, 0068-0070)];.....
the calibration manifold representing relative onset times from evenly spaced marker locations on the robotic device to the plurality of acoustic sensors[0068-0070 has calibration involving travel times];
determining scores for the marker locations based a standard deviation of relative onset times in the virtual onset time set[0065-0066 has comparison of signal with sensors to triangulate location and calibration and correlation of amplitude to impact; Fig 11 and 0101-0106 show that scoring can be done depending on location], the scores for the marker locations being determined based on a summation of the standard deviation of the relative onset times in the virtual onset time set corresponding to a marker location;[0065-0066 has comparison of signal with sensors to triangulate location and calibration and correlation of amplitude to impact; Fig 11 and 0104-0106 show that scoring can be done depending on location, accuracy, etc including sum, average]
and estimating a location of the collision based on a highest score of the determined scores[Abstract; Fig 4; Location is determined based on geometry of the body and calibration data and Fig 11 and 0101-0106 show that scoring can be done based on location and the reverse as well]
wherein the method further comprises: sequentially colliding an object with each marker location and obtaining onset times for the plurality of acoustic sensors; obtaining relative onset times for the collisions by subtracting a shortest onset time of each collision from each remaining onset time of the collision; and generating the calibration manifold comprising the relative onset times, [0068-0070 has wave propagation model based on travel time meaning the model is created using the object map and known travel times meaning there is a calibration model based on travel times]
McCauley, implies, but does not explicitly teach..... generating a virtual onset time set, by shifting a calibration manifold, based on the identified primary onset time [Fig 4, 0068 has mapping of object and calibration involving travel times];…..
wherein the estimating of the location of the collision based on the highest score of the determined scores comprises: obtaining an interpolation of a highest scoring marker location and marker locations adjacent the highest scoring marker location; and estimating the location of the collision based on a position of a peak of the interpolation.[Though estimating location of an impact based on interpolation between calibrated locations would be known in the art based on 0068-0070, Abstract and Claim 1]
Zoller teaches that..... generating a virtual onset time set, by shifting a calibration manifold, based on the identified primary onset time, the calibration manifold representing relative onset times from evenly spaced marker locations on the robotic device to the plurality of acoustic sensors[Abstract; Pages 6986-6991 teach use of an algorithm to use a microphone to identify various contact locations]|;
determining scores for the marker locations based a standard deviation of relative onset times in the virtual onset time set[Abstract; Pages 6986-6991 teach use of an algorithm using sound data to identify various contact locations], the scores for the marker locations being determined based on a summation of the standard deviation of the relative onset times in the virtual onset time set corresponding to a marker location[Abstract; Pages 6986-6991 teach use of an algorithm using sound data to identify various contact locations];
and estimating a location of the collision based on a highest score of the determined scores[Abstract; Pages 6986-6991 has algorithm with confidence scores on contact locations]…..
obtaining an interpolation of a highest scoring marker location and marker locations adjacent the highest scoring marker location; and estimating the location of the collision based on a position of a peak of the interpolation.[ Abstract; Pages 6986-6991 teach use of an algorithm to use a microphone to calculate various contact locations based on peak; See fig 8]
It would have been obvious to one of ordinary skill in the art to have modified the method in McCauley with the algorithm in Zoller to estimate the location of the contact based on the peak and to better identify points of contact. Moreover, it would have been obvious to one having ordinary skill in the art to have use interpolate for the location based on the peak, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233.
Regarding claim 10, McCauley [Abstract; Figs 1-4] teaches a plurality of acoustic sensors spaced apart along the robotic device[#104a-m in Fig 1; Abstract; 0011, 0062; Claim 3];
A memory configured to store instructions[Abstract; Figs 5 and 6 has computer #508];
and a processor configured to execute the instructions to[Abstract has processor]:
obtain audio signals from plurality of acoustic sensors[#104a-m in Fig 1; Abstract; 0011, 0062; Claim 3];
identify, based on a collision being detected, a strongest audio signal among the obtained audio signals[Abstract; Fig 3; 0008, 0013; Claim 1 teaches at least one sensor getting an impact signal; 0046 has calibrator determming amplitude of impact signals];
identify a primary onset time for an acoustic sensor producing the strongest audio signal, the primary onset time being a time at which waves propagating from the collision reach the acoustic sensor producing the strongest audio signal[Fig 3, 4; 0037, 0068-0070];.....
the calibration manifold representing relative onset times from evenly spaced marker locations on the robotic device to the plurality of acoustic sensors[0068-0070 has calibration involving travel times];
determining scores for the marker locations based a standard deviation of relative onset times in the virtual onset time set[0065-0066 has comparison of signal with sensors to triangulate location and calibration and correlation of amplitude to impact; Fig 11 and 0101-0106 show that scoring can be done depending on location], the scores for the marker locations being determined based on a summation of the standard deviation of the relative onset times in the virtual onset time set corresponding to a marker location;[0065-0066 has comparison of signal with sensors to triangulate location and calibration and correlation of amplitude to impact; Fig 11 and 0104-0106 show that scoring can be done depending on location, accuracy, etc including sum, average]
and estimate a location of the collision based on a highest score of the determined scores[Abstract; Fig 4; Location is determined based on geometry of the body and calibration data and Fig 11 and 0101-0106 show that scoring can be done based on location and the reverse as well]
wherein the processor is further configured to: based on an object sequentially colliding with each marker location, obtaining onset times for the plurality of acoustic sensors; obtaining relative onset times for the collisions by subtracting a shortest onset time of each collision from each remaining onset time of the collision; generate the calibration manifold comprising the relative onset times, [0068-0070 has wave propagation model based on travel time meaning the model is created using the object map and known travel times meaning there is a calibration model based on travel times]…
McCauley, implies, but does not explicitly teach..... generate a virtual onset time set, by shifting a calibration manifold, based on the identified primary onset time [Fig 4, 0068 has mapping of object and calibration involving travel times];…..
obtain an interpolation of a highest scoring marker location and marker locations adjacent the highest scoring marker location; and estimate the location of the collision based on a position of a peak of the interpolation.[Though estimating location of an impact based on interpolation between calibrated locations would be known in the art based on 0068-0070, Abstract and Claim 1]
Zoller teaches that..... generate a virtual onset time set, by shifting a calibration manifold, based on the identified primary onset time, the calibration manifold representing relative onset times from evenly spaced marker locations on the robotic device to the plurality of acoustic sensors[Abstract; Pages 6986-6991 teach use of an algorithm to use a microphone to identify various contact locations];
determine scores for the marker locations based a standard deviation of relative onset times in the virtual onset time set[Abstract; Pages 6986-6991 teach use of an algorithm using sound data to identify various contact locations], the scores for the marker locations being determined based on a summation of the standard deviation of the relative onset times in the virtual onset time set corresponding to a marker location[Abstract; Pages 6986-6991 teach use of an algorithm using sound data to identify various contact locations];
and estimate a location of the collision based on a highest score of the determined scores[Abstract; Pages 6986-6991 has algorithm with confidence scores on contact locations]…..
obtain an interpolation of a highest scoring marker location and marker locations adjacent the highest scoring marker location; and estimate the location of the collision based on a position of a peak of the interpolation.[ Abstract; Pages 6986-6991 teach use of an algorithm to use a microphone to calculate various contact locations based on peak; See fig 8]
It would have been obvious to one of ordinary skill in the art to have modified the device in McCauley with the algorithm in Zoller to estimate the location of the contact based on the peak and to better identify points of contact. Moreover, it would have been obvious to one having ordinary skill in the art to have use interpolate for the location based on the peak, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233.
Regarding claim 19, McCauley [Abstract; Figs 1-4] teaches a non-transitory computer- readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a mobile device, cause the one or more processors to[ Abstract has processors; Figs 5 and 6 has computer #508]:
obtain audio signals from plurality of acoustic sensors[#104a-m in Fig 1; Abstract; 0011, 0062; Claim 3];
identify, based on a collision being detected, a strongest audio signal among the obtained audio signals[Abstract; Fig 3; 0008, 0013; Claim 1 teaches at least one sensor getting an impact signal; 0046 has calibrator determining amplitude of impact signals];
identify a primary onset time for an acoustic sensor producing the strongest audio signal, the primary onset time being a time at which waves propagating from the collision reach the acoustic sensor producing the strongest audio signal[Fig 3, 4; 0037, 0068-0070];.....
the calibration manifold representing relative onset times from evenly spaced marker locations on the robotic device to the plurality of acoustic sensors[0068-0070 has calibration involving travel times];
determining scores for the marker locations based a standard deviation of relative onset times in the virtual onset time set[0065-0066 has comparison of signal with sensors to triangulate location and calibration and correlation of amplitude to impact; Fig 11 and 0101-0106 show that scoring can be done depending on location], the scores for the marker locations being determined based on a summation of the standard deviation of the relative onset times in the virtual onset time set corresponding to a marker location;[0065-0066 has comparison of signal with sensors to triangulate location and calibration and correlation of amplitude to impact; Fig 11 and 0104-0106 show that scoring can be done depending on location, accuracy, etc including sum, average]
and estimate a location of the collision based on a highest score of the determined scores[Abstract; Fig 4; Location is determined based on geometry of the body and calibration data and Fig 11 and 0101-0106 show that scoring can be done based on location and the reverse as well]
wherein the instructions further cause the one or more processors to: based on an object sequentially colliding with each marker location, obtaining onset times for the plurality of acoustic sensors; obtaining relative onset times for the collisions by subtracting a shortest onset time of each collision from each remaining onset time of the collision; generate the calibration manifold comprising the relative onset times, [0068-0070 has wave propagation model based on travel time meaning the model is created using the object map and known travel times meaning there is a calibration model based on travel times]…
McCauley, implies, but does not explicitly teach..... generate a virtual onset time set, by shifting a calibration manifold, based on the identified primary onset time [Fig 4, 0068 has mapping of object and calibration involving travel times];…..
obtain an interpolation of a highest scoring marker location and marker locations adjacent the highest scoring marker location; and estimate the location of the collision based on a position of a peak of the interpolation.[Though estimating location of an impact based on interpolation between calibrated locations can be found in the art based on 0068-0070, Abstract and Claim 1]
Zoller teaches that..... generate a virtual onset time set, by shifting a calibration manifold, based on the identified primary onset time, the calibration manifold representing relative onset times from evenly spaced marker locations on the robotic device to the plurality of acoustic sensors[Abstract; Pages 6986-6991 teach use of an algorithm to use a microphone to identify various contact locations];
determine scores for the marker locations based a standard deviation of relative onset times in the virtual onset time set[Abstract; Pages 6986-6991 teach use of an algorithm using sound data to identify various contact locations], the scores for the marker locations being determined based on a summation of the standard deviation of the relative onset times in the virtual onset time set corresponding to a marker location[Abstract; Pages 6986-6991 teach use of an algorithm using sound data to identify various contact locations];
and estimate a location of the collision based on a highest score of the determined scores[Abstract; Pages 6986-6991 has algorithm with confidence scores on contact locations]…..
obtain an interpolation of a highest scoring marker location and marker locations adjacent the highest scoring marker location; and estimate the location of the collision based on a position of a peak of the interpolation.[ Abstract; Pages 6986-6991 teach use of an algorithm to use a microphone to calculate various contact locations based on peak; See fig 8]
It would have been obvious to one of ordinary skill in the art to have modified the processor in McCauley with the algorithm in Zoller to estimate the location of the contact based on the peak and to better identify points of contact. Moreover, it would have been obvious to one having ordinary skill in the art to have use interpolate for the location based on the peak, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233.
Regarding claims 2 and 11, McCauley, as modified, teaches that wherein obtaining the audio signals from the plurality of acoustic sensors comprises filtering raw audio signals with a band stop filter if the robotic device is moving or passing the raw audio signals if the robotic device is static, and wherein a center frequency of the band stop filter corresponds to a fundamental frequency of a motor powering the robotic device.[0011, 0043, 0055; Claim 6 teach the use of filters to exclude resonant sound namely the motor in the case of the present invention].
Regarding claims 3 and 12, McCauley, as modified, teaches filtering the obtained audio signals to provide low pass audio signals and high pass audio signals for the obtained audio signals; and detecting the collision based on a low pass signal, from one obtained audio signal among the obtained audio signals, being above a first threshold, and a high pass signal from the one obtained audio signal, being above a second threshold. [0011, 0043, 0064, 0096; Claim 6 teach the use of low and high pass filters to filter signal meaning based on the filter settings there is a threshold]
Regarding claims 7 and 16, McCauley, as modified, does not explicitly teach identifying a first peak in the strongest audio signal that is above a predetermined energy threshold, and wherein the predetermined energy threshold is 3x a standard deviation of the strongest audio signal.[Abstract; Fig 3; 0008, 0013; Claim 1 teaches at least one sensor getting an impact signal; 0046 has calibrator determining amplitude of impact signals and the use of filters in 0011, 0043, 0064, 0096 and Claim 6 teach the use of a threshold]
Moreover, it would have been obvious to one having ordinary skill in the art to have use a threshold of 3X a standard deviation of the strongest signal, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233.
Regarding claims 9 and 18, McCauley, implies but does not explicitly teach obtaining the interpolation of the highest scoring marker location and marker locations adjacent the highest scoring marker location comprises generating a quadratic fit curve for the highest scoring marker location and marker locations adjacent the highest scoring marker location.[Though estimating location of an impact based on interpolation between calibrated locations would be known in the art based on 0068-0070, Abstract and Claim 1]
Zoller teaches that obtaining the interpolation of the highest scoring marker location and marker locations adjacent the highest scoring marker location comprises generating a quadratic fit curve for the highest scoring marker location and marker locations adjacent the highest scoring marker location.[ Abstract; Pages 6986-6991 teach use of an algorithm to use a microphone to calculate various contact locations based on peak; See fig 8]
It would have been obvious to one of ordinary skill in the art to have modified the method in McCauley with the algorithm to estimate the location of the contact based on mathematical fit of the peak. Moreover, it would have been obvious to one having ordinary skill in the art to have use interpolate for the location based on the peak using methods such as quadratic fit curves, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233.
Regarding claim 21, McCauley, as modified, teaches wherein the plurality of acoustic sensors are spaced apart along a robotic arm of the robotic device[This is an intended use and has no patentable weight], and wherein when a linkage rotates down to align with other linkage, at least some of the plurality of acoustic sensors are spaced apart along two dimensions but remain spaced apart in a third dimension[Fig 6b shows panels linked to other panels and spaced apart]
Zoller teaches wherein the plurality of acoustic sensors are spaced apart along a robotic arm of the robotic device[Abstract, Section I and II has use in robotics; Fig  8 has use in robotics], wherein when a linkage rotates down to align with other linkage, at least some of the plurality of acoustic sensors are spaced apart along two dimensions but remain spaced apart in a third dimension[Fig 8 has robot with linkages]
It would have been obvious to one of ordinary skill in the art to have modified the method to be used in robotics as shown by Zoller. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use it in a robot and place the sensors on the linkages, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Moreover, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 22, McCauley, as modified, teaches wherein he plurality of acoustic sensors are spaced apart along a robotic arm of the robotic device, and wherein at least some of the plurality of acoustic sensors are covered by a sound deadening material to reduce wide band OTA sound waves. [0046, 0059, 0066, 0099 has the sound travelling through the material and not OTA sound waves and the material has dampening characteristics]
Regarding claim 23, McCauley, as modified, teaches wherein a process of epicenter multilateration for collision localization (EMCL) is used to localize an on-robot collision using the plurality of acoustic sensors on the robotic device, wherein based on two collisions happen at different locations between a first acoustic sensor and a second acoustic sensor, a difference between a first relative onset time vector (ROT) for a collision, which represents relative onset times for the first acoustic sensor and a second ROT for the second acoustic sensor is changed, and a difference between a third ROT for a third acoustic sensor and a fourth ROT for a fourth acoustic sensor is remained substantially constant, and wherein based on a collision location gradually moves between acoustic sensor i and acoustic sensor i+1, only a difference between ROT(i) and ROT(i+1) changes.[0037, 0045, 0068-0070; Fig 3, 4; Abstract has triangulation; This means the system looks at the travel time and ROT to various sensors to triangulate the point of impact]
Regarding claim 24, McCauley teaches wherein the EMCL includes P-wave time difference of arrival (TDoA) calibration to generate the calibration manifold, and wherein an ROT for each collision is obtained based on the object is collided with the robotic device at each marker location[0037, 0045, 0068-0070; Fig 3, 4; Abstract has triangulation; This means the system looks at the travel time of waves through the material meaning P-waves and ROT based on the materiel to triangulate the point of impact; Moreover impact based on interpolation between calibrated locations would be known in the art based on the cited art]

Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Specifically, applicant’s arguments on pages 3-8 of the remarks do not consider the combination of McCauley and Zoller. Applicant alleges that “virtual onset time set” on page 5-6 is not in McCauley. However as stated in the Non-Final and the present rejection McCauley at 0068-0070 has wave propagation models with information about the speed through the object meaning any modeling based on the obtained time can be considered. Zoeller has various algorithms to identify contact location. It is the combination of McCauley and Zoller plus what is known to a person of ordinary skill in the art that makes the claimed invention obvious.
Similarly, on pages 7-8 of the rejection, Applicant is interpreting the prior art of Zoeller and McCauley overly narrowly. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant's remaining arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Rejections are maintained – and no allowable subject matter can be identified at this time. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645